     Case 2:14-cv-02786-JAM-EFB Document 44 Filed 07/16/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10
11    Scott Johnson,                           Case: 2:14-cv-02786 JAM-EFB
12            Plaintiff,                       Judgment Re: Order
        v.                                     Granting Plaintiff’s Motion for
13                                             Summary Judgment and
                                               Plaintiff's Motion for an Award of
14                                             Attorneys’ fees and Litigation
      Bach Thuoc Vu, et al,                    expenses
15
              Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        1

     Proposed JUDGMENT                                   2:14-cv-02786 JAM-EFB
     Case 2:14-cv-02786-JAM-EFB Document 44 Filed 07/16/20 Page 2 of 2


 1         Following the Court’s ruling on March 15, 2017 and June 29,
 2   2017, the Court grants JUDGMENT in favor of plaintiff Scott Johnson
 3
     and against defendants       Bach Thuoc      Vu, in his individual       and
 4
 5   representative capacity as Trustee – Vole Irrevocable Family Trust and
 6   Kimberly T. Le in the amount of $8000.00 in Statutory Damages and
 7
     $10,999.00 in attorneys’ fees and costs –totaling $18,999.00.
 8
 9
10
11
     Dated: July 15, 2020           /s/ John A. Mendez
                              Hon. John A Mendez
12
                              United States District Court Judge
14
15
16
22
23
24
25
26
27
28


                                          2

     Proposed JUDGMENT                                      2:14-cv-02786 JAM-EFB
